Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. Claims 1, 2, 10, 11, 12, 14, 15, 20 are amended. Claims 5, 17, 21-25, 27-35 are canceled. Claims 7, 26, 36 are withdrawn.
Claims 1-4, 6, 8-16, 18-20 are under consideration. 

Claim Objections
2. (previous objection, withdrawn) Claims 1, 10, 11, 20 were objected to because of informalities.
Applicant contends: amendments are provided.
In view of applicant’s amendments, the objection is withdrawn.

3. (new objection) Claim 1 is objected to because of the following informalities:  
As to claim 1, the claim appears to be missing language for reciting “an adjuvant or immunostimulatory”. It appears the claim intends to recite “an adjuvant or immunostimulatory agent”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4. (previous rejection, maintained in part as to claims 1-4, 6, 8-10; new, necessitated by amendment as to claims 1-4, 6, 8-10; withdrawn as to claims 11-16, 18-20) Claims 1-4, 6, 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 1-4, 6, 8-10 as submitted 11/30/2021. 
Applicant contends: amendments to the claims have been provided.
In view of applicant’s amendments, applicant’s arguments are considered and found persuasive as to rejections for claims 11, 12, but otherwise unpersuasive.
As to amended claim 1, the claim recites “A vaccine composition comprising (a) at least one antigen comprising SEQ ID NOs: 28, 29, 30, 31, 32, 33, 34, 35 or 36, or an immunogenic fragment thereof, or a variant thereof, and (b) a pharmaceutically acceptable carrier, diluent or excipient, and wherein: …”. It is still not clear if the antigen comprises a plurality of SEQ ID NOs: as recited in claim 1 or only SEQ ID NOs: in the alternative. As similarly indicated in Item 4 of the Non-Final Action issued 8/2/2021, it is still not clear if claim 1 (as to the elected species) recites “at least one antigen comprises SEQ ID NO: 28, or SEQ ID NO: 29, …  or an immunogenic fragment thereof, ... “.
Further as to claim 1, the claim as amended recites “such as virus-like particles…”. It is not clear if the ensuing language is a limitation or not (See MPEP 2173.05(d)).
The rejection is maintained and extended for reasons of record.

Claim Rejections - 35 USC § 101
5. (previous rejection, withdrawn) Claims 1, 3, 8-11, 13, 18-20 were rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Applicant contends: the independent claims have been amended.
In view of applicant’s amendments, the rejection is withdrawn.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. (previous rejection, maintained as to claims 1-4, 6, 8, 11-16, 18; withdrawn as to claims 10, 20) Claims 1-4, 6, 8, 11-16, 18 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ray et al. (U.S. Patent 8,168,771; previously cited).
Applicant contends: the claims have been amended.
Applicant’s arguments are considered but found persuasive as to claims 10, 20 in view of applicant’s amendments, but unpersuasive as to claims 1-4, 6, 8, 11-16, 18.
See the rejection as recited in the previous Office Action. 
As to the claim amendments in claim 1, it is noted that Ray et al. already teaches or suggests nanocapsules (column 15, line 41)(as recited in claims 1, 11); RNA molecules (column 13, line 24)(as recited in claim 12).
Further, as to SEQ ID NOs: 28-36 (as well as nucleic acids SEQ ID NOs: 19-27), as Ray et al. still teaches sequences such as for example wherein SEQ ID NO: 1 has amino acid sequence with 95.6% identity with instant SEQ ID NO: 28 (as indicated in page 11 of the Non-Final Action issued 8/2021), and has or comprises identical fragment from amino acids 1 to 197, such a sequence or fragment (including those in view of SEQ ID NOs: 28-36 (as well as nucleic acids SEQ ID NOs: 19-27)) is still considered to read on “a fragment thereof, or a variant thereof” (as recited in claims 1, 11).
The rejection is maintained for reasons of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. (previous rejection, maintained) Claims 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. as applied to claims 1-4, 6, 8, 11-16, 18 above and further in view of Buschle et al. (US20070031446; previously cited).
Applicant contends: the claims have been amended.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action.

				Response to Arguments
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection is maintained for reasons of record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8. (previous rejection, maintained) Claims 1-4, 6, 8, 10-16, 18, 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7-9, 11-14, 16, 17, 19-21, 23, 25, 28 of copending Application No. 16/608392.
Applicant contends: applicant will defer response until the application is otherwise in condition for allowance.
See the rejection as recited in the previous Office Action. 
As to amended claims 1, 11, 12, it is noted that claims 1, 2, 4, 5, 7-9, 11-14, 16, 17, 19-21, 23, 25, 28 of copending Application No. 16/608392 already recite nanoparticle; RNA.
The rejection is maintained for reasons of record.

9. (previous rejection, maintained) Claims 9, 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7-9, 11-14, 16, 17, 19-21, 23, 25, 28 of copending Application No. 16/608392 as applied to claims 1-4, 6, 8, 10-16, 18, 20 above and further in view of Buschle et al. (US2007003 1446)(cited above).
Applicant contends: applicant will defer response until the application is otherwise in condition for allowance.
See the rejection as recited in the previous Office Action. 
The rejection is maintained for reasons of record.

Conclusion
10. No claims are allowed.
11. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648